Citation Nr: 1042963	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial increased rating for the residuals 
of status post left knee meniscal and anterior cruciate ligament 
repair, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for a left knee 
scar.  



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1989 to 
November 2000.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO granted service connection for the 
residuals of left knee meniscal and anterior cruciate ligament 
repair at 10 percent disabling and for a noncompensable left knee 
scar (both effective September 13, 2006).  Service connection for 
"right knee strain" was denied.  

In July 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

The issues of service connection for a right knee disability and 
an initial increased rating for the residuals of status post left 
knee meniscal and anterior cruciate ligament repair are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

A left knee scar, due to status post left knee meniscal and 
anterior cruciate ligament repair has not resulted in 
disfigurement of the head, face or neck; limited motion; an 
unstable, painful or deep scar, or affected an area of 144 square 
inches (299 sq. cm.) or more.  





CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for a 
left knee scar, due to status post left knee meniscal and 
anterior cruciate ligament repair, is not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes 
7800-7805 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103, 5103A (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Here, the Veteran's claim for a compensable rating 
for a service-connected left knee scar arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment and VA records have been associated with the 
file.  The Veteran has been medically evaluated in conjunction 
with his claim.  While the Veteran indicated at the July 2010 
Board hearing that the flexibility of his left knee itself has 
worsened since the last VA examination, the Veteran has not 
stated that his left knee scar has increased in severity since 
that time.  The Board finds that the duties to notify and assist 
have been met and will proceed to adjudicate the claim.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Veterans Law Judge outlined the issues on appeal and 
suggested that any evidence tending to show that pertinent 
disability had increased in severity would be helpful in 
establishing the claim.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); they have not identified any prejudice in the 
conduct of the Board hearing.  

Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 
(2009).  

In exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2009).  Under Thun v. Peake, 22 Vet App 
111 (2009), there is a three-step inquiry for determining whether 
a Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

During the pendency of this appeal, the criteria for evaluating 
disabilities of the skin were revised, effective October 23, 
2008.  The new rating criteria for evaluation of scars are 
applicable only to claims received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The 
Veteran's date of claim was in September 2006.  As a result the 
regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are 
in effect.  

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 applied to disfigurement of the head, face and neck.  
Diagnostic Code 7801 applied to scars other than the head face or 
neck that were deep or that caused limited motion; a 10 percent 
rating under this code applied where the area exceeded 6 square 
inches or 39 square centimeters.  38 C.F.R. § 4.118 (2008).  

Diagnostic code 7803 applies to scars that are superficial and 
unstable.  Note (1) explains that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) defines a superficial scar as a scar that is 
not associated with soft tissue damage.  This definition is 
essentially the same for Diagnostic Codes 7802 and 7804.  

Diagnostic Code 7802 applies when four requirements are met.  The 
scar or scars must be 1) on a part of the body other than the 
head, face or neck; 2) must be superficial; 3) must not cause 
limited motion; and must cover an area of 144 square inches or 
299 square centimeters or greater.  If the criteria are met, a 
10 percent rating is warranted.  Id.  

Diagnostic Code 7804 applies when a scar is superficial and 
painful upon examination.  Note (2) addresses scars that appear 
on the tip of a finger or toe and the amputation rule.  
Diagnostic Code 7805 states that other scars should be rated on 
limitation of function of the affected part.  Id.  

In September 2006, the Veteran filed a claim for the residuals of 
two left knee operations he had in service.  The Veteran's 
service-connected left knee scar is currently rated as 
noncompensable under Diagnostic Code 7899-7805.  

In April 2007, the Veteran was given a VA examination.  The scar 
measured 5.5 by .25 inches with mild hypertrophy.  There was no 
hyperpigmentation, keloid formation, tenderness to palpation, 
adhesion or underlying tissue loss.  Upon physical examination, 
there was no evidence of pain, edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding.  

The Board finds that a compensable rating for the left knee scar 
is not warranted under 38 C.F.R. § 4.118 (2008).  The Board has 
considered the application of multiple relevant Diagnostic Codes.  
The scar does not result in disfigurement of the head, face, or 
neck.  It is not deep and does not cause limited motion.  It does 
appear to be superficial because it is not associated with 
underlying soft tissue damage, but is not of an area of 144 
square inches (299 square centimeters) or greater.  The scar was 
not noted to be unstable or painful upon examination.  The 
Veteran is currently being rated upon the limitation of function 
of the affected part attributed to the residuals to rate under 
Diagnostic Code 7805.  As a result, no increase is found under 
the other skin Diagnostic Codes.  

The Board has considered whether the Veteran is entitled to 
additional staged ratings.  Hart, 21 Vet. App. 505.  No 
additional staged ratings are warranted by the evidence in the 
file.  

Also, the Board has considered step one under Thun, 22 Vet App 
111, and finds the schedular rating to be adequate.  For this 
period, the evidence does not present an exception disability 
picture.  

As the preponderance of the evidence is against the claim for a 
compensable rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010).  


ORDER

Entitlement to an initial compensable rating for a left knee scar 
is denied.  


REMAND

The Veteran's claims for service connection for a right knee 
disability and for an initial increased rating for the residuals 
of status post left knee meniscal and anterior cruciate ligament 
repair are remanded for further development.  

For the right knee claim, there is no showing of complaints, 
symptoms or diagnoses of a right knee disability in the service 
treatment records.  A May 2001 VA primary care record shows the 
Veteran reported a painful and aching right knee due to 
compensating for his left knee.  The impression was traumatic 
arthritis of the bilateral knees.  At an April 2007 VA 
examination for the joints, the claims file or medical records 
were not reviewed.  Right knee range of motion was normal.  His 
diagnosed right knee strain was not likely secondary to the left 
knee disability, but more likely than not secondary to body 
habitus.  The examiner commented that the Veteran's flexion was 
normal for him due to his body habitus, which was that of an 
obese male.  An X-ray from the same month was negative.  

At the July 2010 Board hearing, the Veteran stated that his body 
habitus was the same in military as it is now, about 250-260 
pounds.  A June 2000 report of medical examination report shows 
the Veteran weighed 300 pounds in service.  On remand, Veteran 
should be given a new VA examination so the examiner may address 
the issue of direct service connection and review the Veteran's 
medical and service treatment records.  

Additionally, the Veteran was not given adequate notice regarding 
his secondary service connection claim for a right knee 
disability.  The RO should ensure the Veteran receives proper 
notice regarding this issue.  

For the initial increased rating claim for the left knee, the 
Veteran was given an examination in April 2007.  In his August 
2008 appeal, he stated that his knees had worsened since his last 
examination.  He said his knees caused him severe pain and he was 
forced to stay home from work because of severe knee pains.  He 
requested a new VA examination.  At the July 2010 hearing, he 
said he hadn't received any treatment for his knee due to a lack 
of insurance.  (Transcript, p 10-11.)  He also said he felt his 
knee flexibility was different from when he was first examined.  
(Transcript, p 7.)  As a result, the Veteran should receive a new 
VA examination.  

Finally, the Veteran mentioned at the hearing that he had moved 
and was recently receiving treatment in Philadelphia.  Any new 
medical records from VA facilities in the Philadelphia area 
should be associated with the file.  

Accordingly, the case is REMANDED for the following action:  

1.  First, provide the Veteran with a notice letter that
informs him of the information and evidence 
not of record that is necessary to 
substantiate his claim for service connection 
for a right knee disability as secondary to 
service-connected residuals of status post 
left knee meniscal and anterior cruciate 
ligament repair.  

2.  Next, associate any new VA records with 
the file, to include any new medical records 
from VA facilities in the Philadelphia area.  

3.  After the above development has been 
completed, schedule a VA joints examination 
for the knees.  The claims file and a copy of 
this remand must be made available to and be 
reviewed by the examiners in conjunction with 
the examination.  The examiner(s) must 
indicate in the examination report that the 
claims file was reviewed in conjunction with 
the examination.  All necessary tests should 
be conducted.  

For the right knee, the examiner should 
determine the nature and etiology of any 
right knee disability.  For any right knee 
disability exhibited, the examiner should 
provide an opinion as to whether there is a 
50 percent probability or greater that it had 
its clinical onset in service or is otherwise 
related to the Veteran's active service.  Any 
opinion should be reconciled with the service 
treatment records; the May 2001 VA primary 
care record diagnosing arthritis; and the 
April 2007 VA examination.  

For the left knee, all pathology found on 
examination due to the service-connected left 
knee disability should be noted in the 
report.  In particular, the examiner should 
discuss any limitation of extension and 
flexion; whether any cartilage is dislocated 
with frequent episodes of locking, pain and 
effusion into the joints; and whether there 
is slight, moderate or severe recurrent 
subluxation or lateral instability of the 
knees.  A complete rationale for any opinion 
should be included.  

In addition, the examiner should discuss 
whether the Veteran's service connected left 
knee disability exhibits weakened movement, 
excess fatigability, or incoordination that 
is attributable to the service-connected knee 
pain.  If feasible, this determination should 
be expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as to 
the degree to which pain could significantly 
limit functional ability during flare-ups or 
when the Veteran uses his left knee 
repeatedly over a period of time.  

4.  Finally, the agency of original 
jurisdiction should re-adjudicate the issues 
on appeal.  If the decision remains in any 
way adverse to the Veteran, he should be 
provided with a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


